 

Exhibit 10.5

 

[gzn2nur2yoij000001.jpg]

 

November 20, 2015

Mr. E. Joseph Bento

59 Chancery Pines Place

Woodlands, TX  77381

Re: Employment Agreement

Dear Joe:

Radiant Global Logistics, Inc. (the "Company") is pleased to confirm your
conditions of employment with the Company.

1. Position and Commencement Date.  As the Company’s Senior Vice-President
Sales, you will perform duties consistent with the position as well as such
other duties as may be assigned to you from time to time by the COO of the
Company, to whom you will directly report.  Your position will be in the
Bellevue, Washington office of the Company and to commence on January 1, 2016.

2. Compensation.  You will be employed at a base annual salary of $200,000,
payable, subject to applicable tax withholdings and otherwise in accordance with
payroll practices adopted by the Company from time to time.  Your base salary
will be evaluated for adjustment on an annual basis.  In addition to your base
salary, you will be eligible to participate in the Company's stock option
program and the Company's annual incentive compensation program in the following
manner:

3. Discretionary Bonus Arrangement.  You will be eligible for a discretionary
bonus. The amount of your discretionary bonus, if any, will be determined in the
sole discretion of the Company, with an initial target of 35% of your annual
base compensation if all individual and Company performance targets, as may be
agreed from time-to-time, are achieved.  The bonus will be based upon
management's subjective view of a combination of (i) your individual
contribution to the Company and, (ii) the overall performance of the Company.  

4. Stock Option Program.  You will be granted a non-qualified stock option(s)
(“the Option”) to purchase an aggregate of 250,000 shares of the Company's
common stock at an exercise price equal to the per share equivalent of the fair
market value of the Company’s common stock on the date of grant as determined by
the closing price of the Company’s common stock on NYSE MKT on the date of
grant, or, if there is no such reported price on the date of grant, the closing
price on the trading day on NYSE MKT first preceding the date of grant.  The
grant shall be made by the Board of Directors and the date of grant shall be set
by the Board of Directors.  Subject to the accelerated vesting provisions set
forth herein, the Options shall vest as to one- fifth of the shares subject
thereto one year from the grant date of such and shall vest ratably each year
thereafter over the four (4) year period commencing on the first anniversary of

 

--------------------------------------------------------------------------------

 

the grant date of such Option, subject to Employee’s continued full-time
employment by the Company on the relevant vesting dates. The Option shall be
subject to the terms and conditions of the Company’s incentive stock plan and
the Stock Option Agreement between Employee and the Company; provided, however,
that notwithstanding the foregoing, in the event of a conflict between the terms
and conditions of the Option and this offer letter, the terms and conditions of
this offer letter shall prevail.

5. Benefits.  As an employee of the Company, you will also be eligible to
participate in such life insurance, hospitalization, major medical and other
health benefits generally offered by the Company to its employees in your
general job classification level. This presently includes participation in the
Company's medical and dental insurance plans, however, these benefit programs
are subject to termination or modification from time-to-time.  You will also be
eligible for a $1,000 per month car allowance benefit and to participate in the
Company’s 401K plan, subject to its terms.

6. Vacations and Holidays.  You will be entitled to receive 3 weeks of paid
vacation in each calendar year. Such vacation to be taken in accordance with
company policies and at times that do not unreasonably interfere with the
performance of your duties as assigned.

7. Relocation.  You will receive an interest-free loan from the Company in the
amount of $100,000 to relocate your family to the Seattle/Bellevue area (the
“Relocation Loan”).  Thirty-three percent (33%) of the Relocation Loan will be
forgiven on each of the first three anniversaries of your employment with the
Company.   One half of the relocation amount, $50,000 will be granted (advanced)
as of the first day of employment, the remainder as of the full relocation.  

8. Signing Bonus.  You will be entitled to receive a signing bonus of
$25,000.  This signing bonus will be paid in one lump sum on the next regularly
scheduled pay date after you begin employment with the Company.  The signing
bonus is taxable, and subject to all withholding taxes applicable.  

9. Expenses.  You will be reimbursed for all reasonable expenses incurred by you
in furtherance of your position with the Company, including travel and
entertainment expense, upon submission of the appropriate documentation.

10. Employee-at-Will.  This offer does not guarantee continued employment for
any specified period of time, nor does it require that a dismissal be based on
"cause."  Your employment and compensation with the Company are "at will" in
that they can be terminated with or without cause, and with or without notice,
at any time, at the option of either the Company or yourself, except as provided
by law.  The terms of this offer letter, therefore, do not and are not intended
to create either an express and/or implied contract of employment with the
Company.  

11. Severance.  Provided you have been employed by the Company for six months,
should your employment be terminated as a result of:  (i) your death; (ii) an
illness or disability that the Company, in its sole discretion, determines
prevents you from carrying out your employment duties; (iii) by the Company for
no cause, i.e., if the termination was not a result of any misconduct on your
part, then you will be entitled to receive severance payments from the Company
in the form of salary continuation at your base salary level prior to such
termination,

 

--------------------------------------------------------------------------------

 

plus a continuation of the medical benefits and car allowance benefits to which
you were entitled at the time of such termination during the period of such
severance payments.  The severance payments shall continue for a period of 6
months from the date of your termination under this Section.  However, should
your employment be terminated by the Company for no cause or by you for Good
Reason (as hereinafter defined), either of which occur within nine months
following a Change of Control, then:  (i) the severance payments will continue
instead for a period of 12 months from the date of your termination under this
Section; and (ii) the vesting of any and all Stock Options or other such grants
or awards shall be deemed to have been accelerated as of the date of such
termination to include the period for which such severance payments shall cover
(i.e., for a period of 12 months of service).  “Good Reason” for purposes of
this offer letter is (i) a breach of this offer letter by the Company; or (ii),
a reduction in your salary without your consent, unless any such reduction is
otherwise part of an overall reduction in executive compensation experienced on
a pro rata basis by other similarly situated senior vice presidents of the
Company. Notwithstanding the foregoing, Good Reason shall not be deemed to exist
unless and until you have given the Company thirty (30) days' written notice and
an opportunity to cure.  As a condition to the receipt of any severance payments
from the Company, you shall be required to execute a separation agreement that
shall include the broadest form of a waiver and release of all claims against
the Company.  For the purposes of this Section, a "Change of Control" shall be
deemed to occur if there occurs a sale, exchange, transfer or other disposition
of substantially all of the assets of the Company to another entity, except to
an entity controlled directly or indirectly by the Company, or a merger,
consolidation or other reorganization of the Company in which the Company is not
the surviving entity, or a plan of liquidation or dissolution of the Company
other than pursuant to bankruptcy or insolvency laws.

Should your employment be terminated as a result of:  (i) your voluntary
resignation; or (ii) by the Company as a result of actions taken, or omissions
to act, by you that the Company, in its sole discretion, determines as
misconduct by you, then the Company's only obligation shall be to pay you such
portion of your base salary as may be accrued but unpaid on the date of
termination.

12. Indemnification.  In addition, the Company shall indemnify and defend you
and your heirs, executors and administrators against any costs or expense
(including reasonable attorneys' fees and amounts paid in settlement, if such
settlement is approved by the Company), fine, penalty, judgment and liability
reasonably incurred by or imposed upon you in connection with any action, suit
or proceeding, civil or criminal, to which you may be made a party or with which
you shall be threatened, by reason of your being or having been an officer or
director, unless with respect to such matter you shall have been adjudicated in
any proceeding not to have acted in good faith or in the reasonable belief that
the action was in the best interests of the Company, or unless such
indemnification is precluded by law, public policy, or in the judgment of the
Company's Board of Directors, such indemnification is being sought as a result
of your actions which were either:  (i) grossly negligent; (ii) reflective of
your misconduct; (iii) in violation of rules, regulations or laws applicable to
the Company; or (iv) in disregard of Company's policies.

13. Full-Time Position.  You agree that your employment hereunder will be full
time, to the exclusion of any other employment that would impede your full-time
duties hereunder.  You will conscientiously and diligently perform all required
acts and duties to the best of your ability, and in a manner satisfactory to the
Company.  You will faithfully discharge all responsibilities and duties
entrusted to you.

 

--------------------------------------------------------------------------------

 

14. Confidentiality, Non-Competition and Non-Solicitation.  In recognition of
the matter of trust and fiduciary capacity in which you will be employed by the
Company, you will be expected, during your term of employment and thereafter,
not to disclose to any third party any "Confidential Information" you receive
relative to the Company.  For this purpose, the term Confidential Information
includes information relative to the Company's method of operations, customer
base, strategies and objectives, pricing information, financial information,
proprietary or licensed data, identity of vendors utilized by the Company,
computer programs, system documentation, product offerings, software or
hardware, manuals, formulae, processes, methods, inventions or other information
or materials relating to the Company's affairs that are not otherwise publicly
available.  You also acknowledge that such Confidential Information constitutes
a major asset of the Company, and that the use, misappropriation or disclosure
of Confidential Information would constitute a breach of trust and could cause
irreparable injury to the Company and that it is essential for the protection of
the Company's goodwill and maintenance of the Company's competitive position
that the Confidential Information be kept secret and that you neither disclose
the Confidential Information to others nor use the Confidential Information to
your own advantage or to the advantage of others.  In addition, you shall
not:  (i) engage in any activities that may be viewed as competitive with the
Company during your employment and any period in which severance payments are
made or offered to you (which in the case of a lump sum payment, includes any
period of salary continuation over which the payment was to have related) and
(ii) for a period of 12 months following employment, directly or indirectly,
solicit any business from, or relationships with, any past, present or
prospective employees, customers or suppliers of the Company.

15. Code Section 409A.

(a) This Agreement is intended to comply with the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”).  Payments of
Non-Qualified Deferred Compensation (as such term is defined under Code Section
409A and the regulations promulgated thereunder) may only be made under this
Agreement upon an event and in a manner permitted by Code Section 409A. For
purposes of Code Section 409A, the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments. All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with Code Section 409A including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during the period of time specified in this Agreement, (ii) the amount of
expenses available for reimbursement, or the in-kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits provided, in any other calendar year, (iii) the reimbursement of an
eligible expense will be made no later than the last day of the calendar year
following the year in which the expense in incurred, and (iv) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

(b) To the extent required by Code Section 409A, and notwithstanding any other
provision of this Agreement to the contrary, no payment of Non-Qualified
Deferred Compensation will be provided to, or with respect to, the Employee on
account of his separation from service until the first to occur of (i) the date
of the Employee’s death or (ii) the date which is one day after the six (6)
month anniversary of his separation from service, and in either case only if he
is a “specified employee” (as defined under Code Section 409A(a)(2)(B)(i) and
the regulations promulgated thereunder) in the year of his separation from
service.  Any payment

 

--------------------------------------------------------------------------------

 

that is delayed pursuant to the provisions of the immediately preceding sentence
shall instead be paid in a lump sum (subject to all applicable withholding)
promptly following the first to occur of the two dates specified in such
immediately preceding sentence.

(c) Any payment of Non-Qualified Deferred Compensation made under this Agreement
pursuant to a voluntary or involuntary termination of the Employee’s employment
with the Company shall be withheld until the Employee incurs both (i) a
termination of his employment relationship with the Company and (ii) the first
instance of a “separation from service” with the Company, as such term is
defined in Treas. Reg. Section 1.409A-1(h).

(d) The preceding provisions of this paragraph 13 shall not be construed as a
guarantee by the Company of any particular tax effect to the Employee under this
Agreement, under any plan or program sponsored or maintained by the Company or
under any other agreement by and between the Employee and the Company. The
Company shall not be liable to the Employee for any additional tax, penalty or
interest imposed under Code Section 409A nor for reporting in good faith any
payment made under this Agreement or under any such other plan, program or
agreement as an amount includible in gross income under Code Section 409A.

16. Developments.  You acknowledge that the Company will be the sole owner of
all the results and products of your work efforts, including all written, audio
and/or visual materials relating to the Company's business (collectively, the
"Developments") which you develop or create during the term of your employment,
either alone or with others and whether or not during normal business
hours.  You acknowledge that all copyrightable Developments will be considered
works "made for hire" or commissioned works under the Federal Copyright
Act.  You hereby assign all such Developments to the Company, and agree that you
will execute or cooperate with the Company in any copyright or patent
applications, and do all other acts, as the Company reasonably deems necessary
to establish, protect, enforce or defend the Company's right, title and interest
in such Developments.

17. Injunctive Relief.  You acknowledge that irreparable injury or damage shall
result to the Company in the event of a breach or threatened breach by you of
Sections 12 or 14 of this offer letter and that the Company shall be entitled to
an injunction restraining you from engaging in any activity constituting such
breach or threatened breach.  Nothing contained herein shall be construed as
prohibiting the Company from pursuing any other remedies available to the
Company at law or in equity for breach or threatened breach of Sections 12 or 14
of this offer letter, including but not limited to, the recovery of damages from
you and, the termination of your employment with the Company for cause in
accordance with the terms and provisions of this offer letter.

18. Validity.  If any provision, or portion thereof, of this offer letter is
deemed by a court of competent jurisdiction to be unenforceable, illegal or in
conflict with any federal, state or local law, the validity of the remaining
terms and provisions of this offer letter shall continue to exist and remain in
full force and effect.

19. No Prior Agreements.  In order to induce the Company to offer you this
position of employment, you are hereby confirming for us that you are not a
party to or otherwise subject to or bound by the terms of any contract,
agreement or understanding that in any manner would limit or otherwise affect
your ability to perform your obligations hereunder.  You further represent and
warrant that your employment by the Company would not under any

 

--------------------------------------------------------------------------------

 

circumstances require you to disclose or use any Confidential Information
belonging to any third parties, or to engage in any conduct which may
potentially interfere with contractual, statutory or common-law rights of third
parties.

20. Entire Agreement.  The terms of this offer letter constitute the complete
and exclusive agreement among the parties and supersedes all proposals, oral and
written, and other communications between the parties relating to the subject
matter hereof.

21. Governing Law.  This Agreement shall be construed and interpreted in
accordance with the laws of the State of Washington.  Any dispute arising
between the parties relating in any manner to this Agreement shall be brought in
a federal or state court located in Seattle, Washington.

22. Counterparts.  This offer of employment may be executed in one or more
counterparts, each of which shall be deemed an original but which together shall
constitute the same instrument.  Each party agrees to be bound by its own
telecopy or facsimile signature, and agrees that it accepts the telecopy or
facsimile signature of the other party hereto.

If you agree to accept the terms of this offer of employment, would you kindly
sign this letter and return it to us by no later than your start date.

 

 

 

 

 

RADIANT GLOBAL LOGISTICS, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Bohn H. Crain

 

 

 

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

ACKNOWLEDGED AND ACCEPTED BY:

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ E. Joseph Bento

 

Date:

 

December 4, 2015

 

 

E. Joseph Bento

 

 

 

 

 

 